Per Curiam.
The defendants were indicted for keeping a *397house in which persons inhaled opium. A jury was called to try the case; and after being duly impaneled and sworn, a.n objection was made by defendants to the admission of any evidence, because of the insufficiency of the indictment. The objection was sustained, and the jury, under instruction, found and returned a verdict of not guilty, and judgment was rendered thereon. The territory excepted, and brings the case here by writ of error. It is claimed that section 1140 of the Code allows the territory a review of this trial. It is clearly not within the statute, and the writ must be dismissed.